Title: Thomas Jefferson to José Corrêa da Serra, 22 September 1815
From: Jefferson, Thomas
To: Corrêa da Serra, José


          
            Dear Sir
            Poplar Forest Sep. 22. 15.
          
          I arrived here the morning after we parted, to wit, yesterday morning, and I have this day written by mail to mr Rhea and Govr Milledge: but I have thought it also safe to inclose in this letter a duplicate of that to Govr Milledge, and put both under cover to mr Rhea, lest any miscarriage should happen to that sent by mail. there is no person in Georgia who can be so useful to you as mr Milledge; & particularly as to plants, altho’ not a regular botanist, he has been always uncommonly attentive to them. I shall leave this the 1st day of October, & be here again from the 1st to the middle of November, and shall hope to see you on your return either here or at Monticello, and to keep you as long as the science and society of Philadelphia will permit. I should envy mr Gilmer his botanical enjoyments with you had not long avocations of a different character first lessened my little stock in that science, and the decay of memory and decline of strength for rambling, forbidden me to think of renovating it. but mr Gilmer while with you cannot be better employed. he will be enlarging the foundation on which his own fame and the hopes of his friends and country are to be raised. to the serious occupations which these will reserve for him his physical science will add ornament and comfort; but he must not expect that we shall permit him to devote to ornament & comfort alone the solid utilities we expect to derive from him. I salute you both with affectionate friendship and respect 
          Th: Jefferson
        